FILED IN

                                                                         HOUSTON. TEXAS
Return to:
First Court of Appeals                                                   HOV 30 20«
301 Fannin Street
Houston, Texas 77002

                                        Case Number
                                      01-15-003 57-CR


Kenneth L. Brown                           §                   COURT OF APPEALS.
                                           §                      1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record


To the Honorable Justices of Said Court:

       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,

                                               JM.
                                           Pro se Appellant
                                            CM2A      Wl-zr Unit, TDCJ # /ggj/Q
                                               mMLL . . Texas J&&L


                                    Certificate ofService


       This is to certify that on     11-jjiX- 201^     (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002

                                                      %kx
                                                  Pro se Appellant
•si
-4
O

to    El ^        —
 i    g a c>
to
O
(P
      -f
                  <3
cn
a?                o
a*
      d>cv   >_

      J      (A
                  ©
                  -n




                  p-


                       5